ORDER
PER CURIAM:
Appellant filed a motion to seal records in this case on November 9, 1992. In Stam v. Derwinski, 1 Vet.App. 317, 320 (1991), this Court found that an appellant has the burden of showing “good cause” in order “to overcome the presumption of public access to the records.” “It is the duty of the Court to weigh and balance the various factors involved here and arrive at a resolution of the matter that, in each case, adequately addresses the needs of the parties involved — that best balances the competing interests.” Pritchett v. Derwinski, 2 Vet.App. 116, 120 (1992). Appellant’s unsupported conjecture that he may be placed in danger if the public is given access to the records of this appeal is insufficient to meet his burden. See Stam; Pritchett.
However, appellant may renew his motion to seal records if he is able to show “good cause” for denying public access to his records. See Pritchett.
Upon consideration of the foregoing, it is
ORDERED that the order which issued in this case on November 23,1992, is vacated. It is further
ORDERED that appellant’s motion to seal records is denied without prejudice.